                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WYLIE S. ROGERS, individually, and on           )
behalf of all others similarly situated,        )     Case No. 1:19-cv-02596
                                                )
       Plaintiff,                               )     Honorable Rubén Castillo
                                                )
               v.
                                                )
WELLS FARGO BANK, N.A.,                         )
                                                )
       Defendant.                               )

     REPLY IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS COMPLAINT

       Plaintiff’s concession that he held legal title and possessory rights in his property until

months after the challenged account review occurred is fatal to his claims. Notwithstanding his

misdirected arguments, plaintiff cannot state a claim for an impermissible account review under

the Fair Credit Reporting Act (“FCRA”) where he retained legal and possessory rights to the

mortgaged property at the time of the review. And plaintiff offers no opposition, and thus

concedes, that the objective test set forth in Safeco and Van Straaten precludes any claim for

willful violation of FCRA.

                                         ARGUMENT

I.     Plaintiff’s claim cannot overcome the fact that the challenged account review
       occurred before the foreclosure of plaintiff’s property was concluded

       Plaintiff’s argument is grounded in the misrepresentation that courts “have consistently

held that an entity does not have a permissible purpose to access a consumer’s credit report after

a bankruptcy discharge.” Opp’n at 12. But that is not the holding of the cases either to which

plaintiff or Wells Fargo cites. Indeed, courts reject FCRA claims where the consumer still

owned the mortgaged property at the time of the account review:
       •       Radney v. Bayview Loan Servicing, LLC, 2016 WL 3551677, at *4 (N.D. Ill. Jun.

30, 2016)––on 12(b)(6) motion, ruling that mortgage servicer has permissible purpose to review

customer’s credit score post-bankruptcy discharge where foreclosure proceedings were ongoing

and customer still held legal title to mortgaged property.

       •       Germain v. Bank of Am., N.A., 2014 WL 5802018, at *5 (W.D. Wis. Nov. 7,

2014)––“discharge of a debt alone does not extinguish defendant’s right to obtain plaintiffs’

consumer reports.”

       •       Demay v. Wells Fargo Home Mortgage, Inc., 279 F. Supp. 3d 1005, 1010 (N.D.

Cal. 2017)––dismissing putative class action alleging impermissible account review where

bankruptcy-discharged customer held legal and possessory rights to mortgaged property at time

of review.

       •       Accord Freedom v. Citifinancial, LLC, 2016 WL 4060510, at *8 (N.D. Ill. Jul. 25,

2016) (Castillo, J.)––observing that a permissible purpose to review a mortgage account under

FCRA would exist at least until the time at which legal title to property is transferred from the

consumer.

       The cases relied on by plaintiff are inapposite. FCRA recognizes a permissible purpose

to access a consumer’s credit report for at least two enumerated purposes, including for the

“review” of or “collection” on an account. 15 U.S.C. § 1681b(a)(3)(A). In Godby v. Wells

Fargo Bank, N.A., the court did not consider the question plaintiff presents here, namely whether

an account “review” under Section 1681b(a)(3)(A) is permissible.         Rather, the court only

considered whether “collection” on an account is permitted under Section 1681b(a)(3)(A) after a

bankruptcy discharge. 599 F. Supp. 2d 934, 938 (S.D. Ohio 2008). Because the Godby court

considered a different term under the statute and never considered the question that plaintiff




                                                 2
presents here, the decision has no bearing on this case.

       Likewise, in Gagnon v. JPMorgan Chase Bank, N.A., 2017 WL 25180 (N.D. Ill. Jan. 3,

2017), the court reviewed the challenged actions under Section 1681b(a)(3)(F) and not Section

1681b(a)(3)(A) which is the basis of plaintiff’s claim. Thus, Gagnon has no application to this

case. And in Souvigny v. Wells Fargo Home Mortgage, Inc., 2016 U.S. Dist. LEXIS 99875

(N.D. Ill. Apr. 15, 2016), the Court declined to consider the foreclosure docket at the motion to

dismiss stage. But here plaintiff concedes that the foreclosure and resulting transfer of title did

not occur until after the account review. Souvigny is no help to plaintiff either.

       And plaintiff now concedes, as he must, that the facts underlying the Court’s decision in

Freedom are different from plaintiff’s allegations in this case. Opp’n. at 6. In Freedom, unlike

here, title to the plaintiff’s property transferred by operation of the plan confirmation under 11

U.S.C. § 1322(b)(9) before the account review occurred. See Freedom, 2016 WL 4060510, at *1

(observing that legal title to the property would vest in Citi upon confirmation of Freedom’s

bankruptcy plan). But in this case, the bankruptcy proceeding did not dispose of plaintiff’s legal

interest in the mortgage property, and plaintiff retained legal and possessory rights until well

after the time of the account review. Plaintiff offers no rebuttal to this key difference.

       Because plaintiff held legal title to the mortgaged property at the time of the subject

account review, he cannot state a claim for negligent or willful violation of FCRA.

II.    Plaintiff concedes that the objective test under the Safeco and Van Straaten
       precludes a claim for willful violation of FCRA

       Nowhere does plaintiff contest the applicability of the objective test established by Safeco

and Van Straaten. This concession is fatal to his claim for willful violation of FCRA.

       Under the objective test, plaintiff must establish that the challenged account review

violated either (1) the plain language of the statute, (2) a binding regulation, or (3) a binding



                                                  3
court of appeals decisions. See Safeco Insurance Co. v. Burr, 551 U.S. 47, 67-70 (2007); Van

Straaten v. Shell Oil Products Co., 678 F.3d 486, 490-91 (7th Cir. 2012). As to each element,

the opposition falls flat.

        Plaintiff offers nothing but his own say-so as to the supposed clarity of the statutory

language. But he concedes that the term “account” is undefined and, thus, subject to reasonable

differences in interpretation. And plaintiff has no response to the fact that numerous courts of

appeals have correctly held that the statute’s use of the term “account” is not clear. E.g.

Vanamann v. Nationstar Mortg., LLC, 735 Fed. Appx. 260, 262 (9th Cir. 2018); Levine v. World

Fin. Network Nat’l Bank, 554 F.3d 1314, 1318-19 (11th Cir. 2009); Huertas v. Galaxy Asset

Mgmt., 641 F.3d 28, 32, 34-35 (3d Cir. 2011); Wilting v. Progressive County Mut. Ins. Co., 227

F.3d 474, 475-76 (5th Cir. 2000). Nothing in the plain language of the statute forbids the subject

account review in this case.

        Next, plaintiff does not point to any binding regulations that would have warned Wells

Fargo away from taking the challenged action. Indeed, there are none.

        Nor does plaintiff point to any court of appeals decision finding that the review of a

bankruptcy-discharged debtor who retains legal title to mortgage property constitutes a willful

violation of FCRA. Again, there are none. Rather, the only court of appeals to address the

question has held that the review of a discharged debtor’s consumer report is not a willful

violation of FCRA. Vanamann, 735 Fed. Appx. at 262. Plaintiff’s reliance on the district court’s

decision in Godby is pointless. Not only is reference to a district court decision insufficient to

satisfy Safeco and Van Straaten, but Godby itself applied the Safeco objective test and declined

to find a willful violation. Godby, 599 F. Supp. 2d 934, 944. Plaintiff failed to advise the Court

of that fact.




                                                4
       Unable to fashion a claim for willfulness under the applicable standard, plaintiff makes a

last ditch effort to save his claim by regurgitating the allegations in the Complaint that he asserts

support a claim for willfulness. Opp’n at 10-11 (citing Complaint ¶¶ 29-34, 47, 50-51). Each of

those allegations is directed to the parties’ state of mind, however, and none of them are designed

to meet the objective test set forth in Safeco and Van Straaten. As Judge Easterbrook instructed

in Van Straaten, “the statutory standard concerns objective reasonableness, not anyone’s state of

mind.” Van Straaten, 678 F.3d at 490-91 (emphasis in original); accord Safeco, 551 U.S. at 69.

Plaintiff, it appears, has yet to receive the Seventh Circuit’s message.

       Because plaintiff’s allegations are in no way sufficient to carry his burden at this stage in

the proceedings, the Court should dismiss plaintiff’s claim for willful violation of FCRA.

III.   Plaintiff has waived the opportunity to amend the Complaint, and thus, the Court
       should dismiss the suit with prejudice

       At the scheduling conference in this matter, the Court offered plaintiff the opportunity to

file an amended complaint, and plaintiff turned down that offer:

               THE COURT: I take it the plaintiffs don’t believe there’s a need to
               amend the complaint.

               MR. BADWAN: No, Your Honor.

               THE COURT: Okay.

Tr. of Proceedings, Jun. 19, 2019, at 4:8-11 (Dckt. No. 26). In the Seventh Circuit, counsel’s

statement constitutes a waiver of plaintiff’s right to amend the complaint.          See Hamer v.

Neighborhood Hous. Servs. of Chicago, 897 F.3d 835, 840 (7th Cir. 2018) (“Waiver is an

‘intentional relinquishment or abandonment of a known right.’”). Thus, the Court should dismiss

the Complaint with prejudice and without leave to amend. This result is called for because, even

if offered another opportunity to amend, plaintiff would not be able to state a cognizable claim

either for willful or negligent violation of FCRA. See Fed. R. Civ. P. 15(a)(2); Gandhi v. Sitara


                                                  5
Capital Mgmt., LLC, 721 F.3d 865, 869 (7th Cir. 2013) (“District courts may refuse to entertain a

proposed amendment on futility grounds when the new pleading would not survive a motion to

dismiss.”).

                                           Conclusion

       For the reasons set forth above, and for those set forth in Wells Fargo Bank, N.A.’s

motion to dismiss the complaint, the Court should (1) dismiss the complaint with prejudice, and

(2) enter such other and further relief as the Court deems just and proper.



                                                     Respectfully submitted,

                                                     /s/ Gregory N. Blase
                                                     Andrew C. Glass
                                                     Gregory N. Blase
                                                     K&L Gates LLP
                                                     State Street Financial Center
                                                     One Lincoln Street
                                                     Boston, Massachusetts 02111
                                                     Tel: (617) 261-3100
                                                     Fax: (617) 261-3175
                                                     andrew.glass@klgates.com
                                                     gregory.blase@klgates.com

                                                     Joseph C. Wylie II
                                                     Nicole C. Mueller
                                                     K&L Gates LLP
                                                     70 West Madison Street, Suite 3100
                                                     Chicago, Illinois 60602
                                                     Tel. (312) 372-1121
                                                     Fax: (312) 345-9976
                                                     joseph.wylie@klgates.com
                                                     nicole.mueller@klgates.com

                                                     Counsel for Wells Fargo Bank, N.A.

Dated: July 24, 2019




                                                 6
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, I filed the foregoing document through the

CM/ECF system which will send notification of such filing to the following counsel of record:

       Mohammed O. Badwan, Esq.
       Marwan R. Daher, Esq.
       Sulaiman Law Group, Ltd.
       2500 S. Highland Ave., Suite 200
       Lombard, Illinois 60148
       mbadwan@sulaimanlaw.com
       mdaher@sulaimanlaw.com
                                                   /s/ Gregory N. Blase
                                                   Gregory N. Blase




                                               7
